Citation Nr: 0628888	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  05-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for an asbestos-related 
lung disease, to include asbestosis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W.R. Steyn, Counsel






INTRODUCTION

The veteran had active military service from January 1961 to 
April 1970 and from July 1973 to July 1975.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied the veteran's claim seeking 
entitlement to service connection for asbestosis.   


FINDINGS OF FACT

1.  Inservice asbestos exposure has not been shown; 
significant post-service asbestos exposure has been clearly 
demonstrated

2.  The veteran was not treated for any lung disorders during 
service; the veteran's lung disorders began many years after 
service.  


CONCLUSION OF LAW

Asbestos-related lung disease, to include asbestosis, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized the VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed the VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this instance, a VCAA letter was mailed 
to the veteran in August 2003, prior to the initial 
adjudication of the veteran's claim in April 2004.  

Requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  Pursuant to 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the notice must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
the VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In its August 2003 VCAA letter, the RO informed the veteran 
about the information and evidence necessary to substantiate 
his claim of service connection for a lung condition caused 
by exposure to asbestos.  This letter informed the veteran 
that evidence towards substantiating his claim should 
include: (1) evidence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship between the current disability and any injury or 
disease during service.

This letter described the information and evidence that the 
VA would seek to provide including all records held by 
Federal agencies, to include the veteran's service medical 
records or other military records, and medical records at VA 
hospitals, and private treatment records if the veteran 
completed a release form.

The RO also explained what information and evidence the 
veteran was expected to supply.  Specifically, the letter 
instructed the veteran to complete a release form to allow 
the RO to obtain private medical records and to provide the 
dates and locations of where he received VA treatment.  

Regarding the fourth element, the August 2003 letter did not 
explicitly inform the veteran to submit any evidence in his 
possession that pertained to his claim.  However, the Board 
finds that the substance of the letter clearly informed the 
veteran of this requirement.  The letter informed the veteran 
that the RO needed additional information and evidence, and 
specifically informed the veteran to send any medical reports 
he had.  Regarding the veteran's claim that he was exposed to 
asbestos in service, the letter specifically asked the 
veteran where, when, and how he was exposed to asbestos, the 
names of other service persons who were with him at the time 
of exposure, as well as what type of work he did before and 
after service.  It also informed the veteran of the type of 
evidence that would help make the RO's decision, including 
the dates of medical treatment during service, statements 
from people who knew him in service, records and statements 
from service medical personnel, employment physical 
examinations, medical evidence of treatment since military 
service, pharmacy prescription records, and insurance 
examination reports.  In conclusion, the Board finds that the 
language in the August 2003 letter, read as a whole, fulfills 
the fourth element of informing the veteran to submit any 
evidence in his possession that pertained to his claim.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any question as to the 
appropriate effective date to be assigned is rendered moot.

The duty to assist the veteran has been satisfied in this 
case.  All available service medical records as well as VA 
and private medical records pertinent to the years after 
service are in the claims file and were reviewed by both the 
RO and the Board in connection with the veteran's claim.  VA 
has also assisted the veteran and his representative 
throughout the course of this appeal, and has provided them 
with an SOC which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
appellant in this case.

Background

Service medical records do not show that the veteran was seen 
for any lung disorders.  

A United States Navy form "NAVPERS 2914"indicates that the 
veteran was appointed as a boatswain's mate, second class, in 
October 1966.  
No service personnel records were available.  The Defense 
Personnel Records Imaging System indicated that no documents 
were available.  Also, the National Personnel Records Center 
(NPRC) responded that a search of the NPRC Registry System 
failed to produce a personnel record for the veteran.  

VA Medical Center treatment records were submitted from April 
2003 to December 2003.  An examiner in May 2003 noted that 
the veteran had a lawsuit pending with an asbestos 
manufacturer and had worked in shipyards and for Dow 
Chemical.  The examiner's impression was atelectasis or scar 
at the left base and a likely old granuloma in the left-mid 
chest.  An x-ray dated October 2003 shows no evidence of 
interstitial lung disease or pleural disease.

Dr. P.J wrote a letter dated August 2003.  Diagnoses were 
radiographic evidence of asbestosis and mild obstructive 
airways dysfunction.  The veteran described working in the 
Navy dealing with lagging insulation materials and tiles and 
having had exposure to asbestos.  He also stated that he 
worked for Dow Chemical Company as a "sludger" from 1970 to 
1972 and worked around asbestos materials, but he wore a face 
shield while working.  He stated that from 1976 to 1978, he 
worked for National Steel and Shipbuilding Company in San 
Diego, working in shipyards, and that he had exposure to 
asbestos and dust.  He stated that from 1980 to 1991, he 
worked for Arc-Wel as a rigger, and that he repaired ships 
and was exposed to asbestos.  He stated that he worked for 
Southwest Marine as a rigger from 1982 to 1987 and that he 
was involved in the repair of ships and had ongoing exposure 
to asbestos.  The veteran gave a history of smoking one to 
one and a half packs of cigarettes a day for 39 years.  The 
examiner commented that given the veteran's cumulative 
exposure to asbestos, it was evident that he had developed 
asbestos-related lung disease.  

The veteran submitted a letter dated September 2003 in which 
he wrote his duty stations during the Navy.  These included 
tours on the USS Passumpsic in Long Beach, the USS 
Breckenridge in Oakland, the USS Okanigan in Long Beach, USS 
Point Defiance in Long Beach, and aboard the USS Cleveland in 
San Diego.  He also noted tours at US Naval Station at 
Treasure Island, the Wespac Detachment in Yokosuka, Japan, 
and at the US Naval Academy.  
Social Security Administration (SSA) records were received in 
November 2003.  A determination was made in January 2003 that 
the veteran was disabled due to disorders of the back and an 
affective mood disorders.  Included among the SSA records was 
an examination report from Dr. P.C., dated December 2002.  
She diagnosed the veteran with breathing problems, probably 
secondary to severe emphysema, related to his heavy smoking. 

In the veteran's December 2004 substantive appeal, he wrote 
that a "boatswain mate" was an "assist trade" meaning that 
he assisted machinists and boilermakers in installation and 
removal of pipes and other equipment within the interior of a 
ship.  He also wrote that he had worked three "yard 
periods" that averaged nine months each, and that during 
yard periods, he did full repairs on ships as needed.  He 
wrote that he helped remove machinery that needed to be 
repaired or replaced, which required the removal of 
insulation that contained asbestos.  He further clarified 
that the ships he worked on during these periods were all 
World War II vintage that did not meet current standards.  He 
wrote that his post-service employment in civilian shipyards 
was during a time when the dangers of asbestos exposure were 
more widely known and greater precautions were taken.

Relevant laws, regulations, and guidelines

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  The Veteran's Benefits 
Administration Manual contains guidelines for the development 
of asbestos exposure cases.  M21-1-1MR, Part VI, Subpart ii, 
Chapter 2, Section C (Change Date, December 13, 2005).  The 
Manual in essence acknowledges that inhalation of asbestos 
fibers can result in fibrosis and tumors, and produce pleural 
effusions and fibrosis, pleural plaques, mesotheliomas of the 
pleura and peritoneum, and cancer of the lung, 
gastrointestinal tract, larynx, pharynx and urogenital system 
(except the prostate), with the most common resulting disease 
being interstitial pulmonary fibrosis (asbestosis).  Also 
noted is the increased risk of bronchial cancer in 
individuals who smoke cigarettes and have had prior asbestos 
exposure.

The M21-1-1MR provisions pertain to occupational exposure, 
and acknowledge that high exposure to asbestos and a high 
prevalence of disease have been noted in insulation and 
shipyard workers.  Noted is that the latent period varies 
from 10-to-45 or more years between first exposure and 
development of disease.  Also of significance is that the 
exposure to asbestos may be brief (as little as a month or 
two) or indirect (bystander disease).  The M21-1-1MR provides 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal lung 
disease.

The M21-1-1MR provides that VA must determine whether 
military records demonstrate evidence of asbestos exposure in 
service; whether there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure; and then 
make a determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000; Ashford v. Brown, 10 Vet. App. 
120, 123-24 (1997).

The pertinent parts of the manual guidelines on service 
connection in asbestos-related cases are not substantive 
rules, and there is no presumption that a veteran was exposed 
to asbestos in service.  Dyment v. West, 13 Vet.App. 141 
(1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed.Cir. 
2002); VAOPGCPREC 4-2000.



Analysis

The service medical records do not show treatment for any 
respiratory disorders, nor does the veteran claim that he was 
treated for any respiratory disorders during service.  Thus, 
the Board's decision will focus on whether he was exposed to 
asbestos during service.  

While the veteran has been diagnosed with different 
respiratory disorders (Dr. P.C. diagnosed the veteran with 
emphysema in December 2002, and Dr. P.J. diagnosed the 
veteran with asbestos-related lung disease in August 2003), 
the evidence does not show that the veteran was exposed to 
asbestos in service.  The veteran's service personnel records 
are unavailable (except for one record discussed below), and, 
in such cases, the Board has a heightened duty to assist and 
obligation to explain its findings and conclusions.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Cuevas v. 
Principi, 3 Vet.App. 542, 548 (1992); O'Hare v. Derwinski, 1 
Vet.App. 365 (1991).  

The only service personnel record that has been associated 
with the claims file is a form indicating that the veteran 
was appointed as a "boatswain's mate" in October 1966.  
While the veteran claims that his duties as a boatswain's 
mate included assisting machinists and boilermakers while 
they installed and removed pipes on the inside of a ship, the 
Board notes that the definition of a boatswain's mate on a 
website devoted to the United States Military does not 
include such duties.  See 
http://usmilitary.about.com/od/enlistedjob1/a/bm.htm.  The 
definition includes a number of duties that would not 
typically involve being exposed to asbestos.  Indeed, one of 
the listed duties is to work in non-engineering divisions of 
the ship.  The definition does not indicate that a 
"boatswain's mate" typically works with machinists or 
boilermakers.  Thus, notwithstanding the veteran's 
contentions of his duties as a boatswain's mate, the Board 
finds that his duties did not include duties that would have 
exposed him to asbestos.  

While the veteran claims that he was also exposed to asbestos 
when he worked during three "yard periods" in service and 
did full repairs on ships as needed during that time, the 
evidence does not support the veteran's contention.  As noted 
above, the veteran's service personnel records are 
unfortunately not available for review.  However, the veteran 
was requested to provide additional evidence about his 
asbestos exposure in an August 2003 letter.  In addition to 
asking where, when, and how he was exposed (the veteran 
listed his duty stations in a September 2003 letter, but did 
not provide specifics about which duty stations involved 
exposure to asbestos), the veteran was also asked for the 
names of other service persons who were him at the time of 
exposure.  However, the veteran did not provide any such 
evidence which would help show that the was exposed to 
asbestos while working during "yard periods" in service.  

In conclusion, the evidence does not support the veteran's 
contention that he was exposed to asbestos during service.  
The medical evidence shows that the veteran currently has an 
asbestos-related lung disease, but as to the question of 
whether the disease was due to inservice asbestos exposure, 
the only evidence of such exposure is the veteran's own 
statements; there is no other corroborating or verifying 
evidence of record.  Thus, the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an asbestos-related 
lung disease, to include asbestosis is denied.  



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


